DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/28/2022. As directed by the amendment: Claims 1-3 and 8-9 have been amended, claim 7 has been cancelled, and no new claims have been added. Thus, claims 1-6 and 8-21 are presently pending in the application wherein claims 10-20 are withdrawn.
Applicant’s amendments to the drawing, specification, and claims have overcome the previous objection previously set forth in the Non-Final Office Action mailed 01/28/2022.
Applicant’s amendments to claims 1 and 8-9 have overcome the previous 101 rejection.

Response to Arguments
Applicant’s arguments (pages 14-16) with respect to the rejection of claim 1 and 8-9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2021/0098105). Applicant argues that Booth and Medtronic fail to disclose or suggest the amendment to claim 1 “with the processor of the insulin delivery device, determining that an amount of insulin to be filled in the reservoir is equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user that are to be stored in the reservoir” and amendments to claims 8-9 “determine that an amount of insulin to be filled in the reservoir is equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user that are to be stored in the reservoir”. Applicant further argues that Medtronic discloses that the users of the insulin pump should use a smaller mini-reservoir of their daily insulin needs are less than 48 units of insulin especially Medtronic recommends 1.8 ml mini-reservoir rather than a 3.90 ml reservoir for such patients and that neither references (page 16) discloses anything about filling reservoirs with insulin; examiner agrees. However, Lee teaches that the amount of insulin to be filled in the reservoir is equal to the daily estimate insulin multiplied by the number of days the insulin is stored in the reservoir via the processor (parag. [0033], lines 7-15), and that Booth discloses a pump/ reservoir of insulin (parag. [0072], lines 4-6) wherein a computing device (112) determines the total daily insulin needs (parag. [0011], lines 12-16) (discussed more below).
Applicant's arguments (pages 14-15) have been fully considered but they are not persuasive. Applicant argues that Booth and Medtronic fail to taches or suggest the amendments to claims 1 and 8-9 “displaying a prompt via a user interface inform the user of the determined amount of insulin”; examiner disagrees. Booth discloses a display for displaying the recommended insulin doses (parag. [0011], last sentence) (discussed more below).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 and 04/28/2022 were considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 2015/0217053); in view of Lee (US 2021/0098105).
Regarding Claim 1, Booth discloses a method performed by a processor of an insulin delivery device (system (100) and insulin pump (123a); Fig.1B), comprising: with the processor of the insulin delivery device (the system (100) has a processor/computing device (112) capable of executing instructions) (parag. [0084], first sentence), estimating total daily basal insulin needs of a user (Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends an intravenous dosage of insulin, glucose, or saline or a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BGTR; parag. [0057], lines 20-26) based on a historic amount of insulin delivered by insulin delivery device to the user per day (parag. [0057], lines 16-26); with the processor (112) of the insulin delivery device, estimating total daily bolus insulin needs of the user (parag. [0057], lines 20-26) based on past insulin bolus deliveries to the user (parag. [0057], lines 16-26); with the processor (computing device) of the insulin delivery device, adding the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 12-16); a reservoir for the insulin delivery device (The device includes: a pump, a disposable reservoir for insulin, and a disposable infusion set; parag. [0072], lines 4-6); and displaying a prompt via a user interface inform the user of the determined amount of insulin (Further, the method includes sending the recommended insulin does from the computing device to a subcutaneous injection device or electronically displaying the recommended insulin doses on a display in communication with the computing device; parag. [0011], last sentence).
Booth does not explicitly disclose determining the number of days of insulin for the user to be stored in reservoir for the insulin delivery device and determining an amount of insulin to be filled in the reservoir equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user to be stored in the reservoir via the processor of the insulin delivery device.
Lee teaches it was known in the art to determine the number of days (2 or 3 days) of insulin to be stored in the reservoir (the lifecycle of the drug delivery device is 2-3 days, so the drug is stored for 2-3 days in the reservoir via the processor) (parag. [0033]). Lee further teaches that the amount of insulin to be filled in the reservoir is equal to the daily estimate insulin multiplied by the number of days the insulin is stored in the reservoir via the processor (The value B may be a multiplier that is applied to an amount of insulin that is to be delivered for a period of time. For example, the value B may be in an approximate range of 3.5-5.0, or a specific value such as 4, or the like. In an example, the period of time during which the value B may applied may be hours, a day, a number of days, such as two or three, an amount of time associated with a lifecycle of a drug delivery device, or the like; parag. [0033], lines 7-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of Lee to have a processor that determines the amount of days of the insulin to be stored in the reservoir and determines an amount of insulin filled in the reservoir in order to control the total recommended amount of insulin for a period of time via the processor to improve user safety while allowing delivery of sufficient insulin (parags. [0033]- [0034]).
Regarding Claim 2, Booth as modified discloses the method of claim 1, and Lee further discloses wherein the estimating the total daily insulin needs of the user comprises determining an average dosage of insulin delivered by   the insulin delivery device for a period and multiplying the average dosage by the number of the periods in a day to calculate the amount of insulin delivered by the insulin delivery device to the user per day (The value B may be a multiplier that is applied to an amount of insulin that is to be delivered for a period of time. For example, the value B may be in an approximate range of 3.5-5.0, or a specific value such as 4, or the like. In an example, the period of time during which the value B may applied may be hours, a day, a number of days, such as two or three, an amount of time associated with a lifecycle of a drug delivery device, or the like; parag. [0033], lines 7-15).
Regarding Claim 3, Booth as modified discloses the method of claim 1, and Lee further traches wherein the estimating the total daily insulin needs of the user comprises multiplying the amount of insulin delivered by the insulin delivery device to the user per day by a factor (In a specific example, the TDI is calculated by the sum of each user input basal segment (weighted by the duration of each basal segment, which is typically defined as the difference between the start time of the basal segment and end time of the basal segment) multiplied by 2; parag. [0035], lines 13-18).
Regarding Claim 4, Booth as modified discloses the method of claim 3, and Lee further teaches wherein the factor is 2 (parag. [0035], lines 13-18).
Regarding Claim 5, Booth as modified discloses the method of claim 1, and further discloses further comprising adjusting the estimate of the total daily bolus insulin needs of the user by a safety factor (multiplier) before adding with the estimate of the total daily basal insulin needs of the user (The method may further include determining, using the computing device, a total daily dose of insulin based on the multiplier when the current blood glucose measurement is within a stability target range for a threshold period of time. The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 9-16).
Regarding Claim 6, Booth as modified discloses the method of claim 1, and further discloses wherein the estimating total daily bolus insulin needs of the user comprises subtracting two times the estimated total daily basal insulin needs of a user from an average overall sum of insulin deliveries to the user, including basal deliveries and bolus deliveries (the total daily insulin needs is equal to adding the total daily bolus insulin and the total daily basal insulin (parag. [0011], lines 12-16), and Lee teaches that the total daily insulin can be multiplied by multiplier B (2-3) (parag. [0033], lines 7-15). The total daily bolus insulin needs can be estimated by subtracting two times the total daily basal insulin needs from an average sum of insulin delivered).
Regarding Claim 8, Booth discloses non-transitory computer-readable storage medium storing instruction for execution by a processor (112) of an insulin delivery device (100 and 123a) to perform the following: estimate total daily basal insulin needs of a user (Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends an intravenous dosage of insulin, glucose, or saline or a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BGTR; parag. [0057], lines 20-26) based on a historical amount of insulin delivered by insulin delivery device to the user per day parag. [0057], lines 16-26); estimate total daily bolus insulin needs of the user (parag. [0057], lines 20-26) based on past insulin bolus deliveries to the user (parag. [0057], lines 16-26);6Appl. No. 16/780,278Docket No.: ISL-136US Response Dated April 28, 2022Examiner: SIRMONS, KEVIN Cadd the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 12-16); a reservoir for the insulin delivery device (The device includes: a pump, a disposable reservoir for insulin, and a disposable infusion set; parag. [0072], lines 4-6); and display a prompt via a user interface to inform the user of the determined amount of insulin (Further, the method includes sending the recommended insulin does from the computing device to a subcutaneous injection device or electronically displaying the recommended insulin doses on a display in communication with the computing device; parag. [0011], last sentence).
Booth does not explicitly disclose determining the number of days of insulin for the user to be stored in reservoir for the insulin delivery device and determining an amount of insulin to be filled in the reservoir equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user to be stored in the reservoir via the processor of the insulin delivery device.
Lee teaches it was known in the art to determine the number of days (2 or 3 days) of insulin to be stored in the reservoir (the lifecycle of the drug delivery device is 2-3 days, so the drug is stored for 2-3 days in the reservoir via the processor) (parag. [0033]). Lee further teaches that the amount of insulin to be filled in the reservoir is equal to the daily estimate insulin multiplied by the number of days the insulin is stored in the reservoir via the processor (The value B may be a multiplier that is applied to an amount of insulin that is to be delivered for a period of time. For example, the value B may be in an approximate range of 3.5-5.0, or a specific value such as 4, or the like. In an example, the period of time during which the value B may applied may be hours, a day, a number of days, such as two or three, an amount of time associated with a lifecycle of a drug delivery device, or the like; parag. [0033], lines 7-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of Lee to have a processor that determines the amount of days of the insulin to be stored in the reservoir and determines an amount of insulin filled in the reservoir in order to control the total recommended amount of insulin for a period of time via the processor to improve user safety while allowing delivery of sufficient insulin (parags. [0033]- [0034]).
Regarding Claim 9, Booth discloses an insulin delivery device, comprising: an insulin reservoir for storing insulin (The device includes: a pump, a disposable reservoir for insulin, and a disposable infusion set; parag. [0072], lines 4-6); a storage (non-transitory memory (24)) for storing a program (process (200); Fig.2A) for determining an amount of insulin to be filled into the insulin reservoir for a user (Therefore, the clinical decision support system 100 calculates a personalized dose of insulin to bring and maintain the patient's blood glucose level into a target range BGTR, while taking into consideration the condition of the patient 10; parag. [0080], last sentence), a history of insulin deliveries by the insulin delivery device to the user and a history of bolus insulin deliveries for the user (Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends an intravenous dosage of insulin, glucose, or saline or a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BGTR; parag. [0057], lines 20-26); a processor (112) for executing the program (200) to perform the following: estimating total daily basal insulin needs of a user based on a historical amount of insulin delivered by an insulin delivery device to the user per day (parag. [0057], lines 16-26); estimating total daily bolus insulin needs of the user based on past insulin bolus deliveries to the user (parag. [0057], lines 16-26); adding the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 12-16); 7Appl. No. 16/780,278Docket No.: ISL-136US Reply to Non-Final Office Action of January 28, 2022TC/A.U. 3783and displaying a prompt via a user interface to inform the user of the determined amount of insulin.
(Further, the method includes sending the recommended insulin does from the computing device to a subcutaneous injection device or electronically displaying the recommended insulin doses on a display in communication with the computing device; parag. [0011], last sentence).
Booth does not explicitly disclose determining the number of days of insulin for the user to be stored in reservoir for the insulin delivery device and determining an amount of insulin to be filled in the reservoir equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user to be stored in the reservoir via the processor of the insulin delivery device.
Lee teaches it was known in the art to determine the number of days (2 or 3 days) of insulin to be stored in the reservoir (the lifecycle of the drug delivery device is 2-3 days, so the drug is stored for 2-3 days in the reservoir via the processor) (parag. [0033]). Lee further teaches that the amount of insulin to be filled in the reservoir is equal to the daily estimate insulin multiplied by the number of days the insulin is stored in the reservoir via the processor (The value B may be a multiplier that is applied to an amount of insulin that is to be delivered for a period of time. For example, the value B may be in an approximate range of 3.5-5.0, or a specific value such as 4, or the like. In an example, the period of time during which the value B may applied may be hours, a day, a number of days, such as two or three, an amount of time associated with a lifecycle of a drug delivery device, or the like; parag. [0033], lines 7-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of Lee to have a processor that determines the amount of days of the insulin to be stored in the reservoir and determines an amount of insulin filled in the reservoir in order to control the total recommended amount of insulin for a period of time via the processor to improve user safety while allowing delivery of sufficient insulin (parags. [0033]- [0034]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783